Citation Nr: 0032339	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service as a member of the Army 
National Guard from September 1990 to July 1991 (including 
while mobilized from October 1990 to June 1991 in Southwest 
Asia in support of Operation Desert Shield/Storm).  Prior and 
subsequent to that period of active service, he was a member 
of the Army National Guard (apparently beginning in November 
1967 and including an unverified period of active duty for 
training (ACDUTRA) in 1968).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from October 1997 and January 1998 rating 
decisions by the Montgomery, Alabama, Regional Office (RO), 
which denied service connection for a low back disability on 
the grounds that the claim was not well grounded.  
Historically, a May 1996 rating decision denied service 
connection for a low back disability on the grounds that the 
claim was not well grounded.  Although appellant expressed 
timely disagreement with that decision and was issued a 
Statement of the Case, he apparently did not perfect a timely 
appeal.  The RO has framed the issue as entitlement to 
service connection for a low back disability.  In view of the 
change in law as discussed above, the Board continues the 
characterization of the issue which issue will be addressed 
in the REMAND section below.  


REMAND

With regards to a procedural matter, although in July 1997 
and September 1998 written statements, appellant requested a 
"Travel Board" hearing and such hearing was scheduled for 
July 2000, he failed to report for said hearing.  He 
subsequently submitted a statement as to emergency family 
circumstances that lead to his missing that hearing.  He 
requested rescheduling of a hearing at the RO, apparently 
before a hearing officer.  This statement and the explanation 
included therein were taken as a motion for a new hearing on 
the basis of good cause.  Said motion was granted by the 
undersigned, and the matter is remanded to the RO for 
scheduling of such hearing.  In addition, review of the 
record suggests some additional development might be 
indicated as a result of the new law.

In a July 1997 written statement, appellant alleged that his 
Operation Desert Shield/Storm service medical records were 
"lost."  A March 1997 written statement from appellant's 
commanding officer alleges that appellant was treated at 
specific places in Saudi Arabia for recurrent back 
complaints.  Although in March 1998, the RO sought and 
obtained certain of his service medical records, it is 
unclear whether it has adequately attempted to obtain any 
additional service medical records that may exist for that 
period in question.  Any such additional service medical 
records may be material to this appellate service connection 
issue and should be sought.  

Furthermore, although in an August 1995 VA examination 
report, a history was provided that the onset of appellant's 
back problems was in 1985 due to a lifting-type industrial 
back injury, it does not appear that the RO has sought any 
employment medical records/insurance records that may shed 
light upon the extent and nature of such injury.  

The RO has not attempted to obtain verification of 
appellant's lengthy period of membership in the Alabama Army 
National Guard, which apparently included a period of ACDUTRA 
in 1968, nor adequately sought such National Guard medical 
records dated prior and subsequent to the Southwest Asia 
active service period in question.  

Parenthetically, several months after that Persian Gulf 
active service, a September 1992 private medical record 
reported a January 1992 onset of appellant's low back pain 
and that an August 1992 diagnostic study had shown lumbar 
disc herniation.  Lumbar laminectomy/diskectomies were 
performed in 1994.  Significantly, there is no medical 
opinion of record as to the etiology of appellant's current 
low back disability.  It should be pointed out that under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103), new duty to assist provisions are in 
effect, that include requiring VA to obtain service medical 
records and other relevant service records and provide 
medical examination and opinion for compensation claims when 
such examination and opinion are necessary to make a decision 
on the claim.  

Accordingly, the case is REMANDED for the following:

1.  The RO should expeditiously schedule 
a hearing before a hearing officer at the 
RO.  The RO should provide appellant and 
his representative adequate notice 
thereof.  If he desires to withdraw the 
hearing request prior to the hearing, he 
may do so in writing pursuant to 
applicable provisions.  

2.  The RO should request the Army 
National Guard unit(s) that appellant was 
assigned to and the National Personnel 
Records Center (NPRC) (or any other 
appropriate organization), to search for 
any relevant Army National Guard medical 
records (including active service medical 
records from September 1990 to July 1991, 
particularly King Khalid Military City 
Combat Support Hospital records, and Army 
National Guard medical records dated 
prior and subsequent to that active 
service period); and any such records 
should be associated with the claims 
folder.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  The RO 
should request appellant to provide any 
relevant Army National Guard medical 
records that he may have in his 
possession.  Additionally, any Army 
National Guard training periods (DUTRA) 
should be verified and the type of duty 
stated (i.e., any ACDUTRA and/or inactive 
duty training (INACDUTRA)).  

3.  The RO should request appellant to 
provide any relevant clinical records of 
low back treatment, not presently 
associated with the claims folder, in his 
possession, as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
such treatment.  All available, actual 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folders, 
should be obtained from the specified 
health care providers.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.  Any 
records obtained should be associated 
with the claims folder.

4.  The RO should obtain any additional, 
relevant VA clinical records pertaining 
to low back treatment and associate them 
with the claims folder.  

5.  The appellant should provide any 
relevant pre-employment or employment 
examination/medical records, insurance 
physical examinations, or other such 
records that he may have in his 
possession.  He should provide the 
complete name and address of any 
former/present employers, including, but 
not limited to "Alabama State docks", 
Mobile, Alabama.  See a June 1995 
application for VA disability benefits 
form; and an August 1995 VA examination 
report.  Such records should be obtained 
and associated with the claims folder.  
Appellant's assistance in obtaining such 
records should be requested as indicated.  

6.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
and 38 C.F.R. § 3.159 (2000).

7.  With respect to the issue of 
entitlement to service connection for a 
low back disability, the RO should 
arrange appropriate examination(s).  The 
examiner(s) should review the entire 
claims folder and render an opinion, with 
degree of probability expressed, as to 
the approximate date of onset of 
appellant's low back disability.  

The examiner(s) should comment on the 
clinical significance, if any, of the 
history recorded indicating a 1985 onset 
of appellant's back problems due to a 
lifting-type industrial back injury prior 
to Persian Gulf active service or the 
history indicating a January 1992 onset 
of back pain after Persian Gulf active 
service (e.g., did appellant's current 
low back condition preexist Persian Gulf 
active service and if so, did it 
permanently worsen as a result of such 
service versus natural progression of the 
underlying disease process?  If 
appellant's current low back condition 
did not preexist Persian Gulf active 
service, is it causally or etiologically 
related to Persian Gulf active service or 
any prior or subsequent Army National 
Guard DUTRA period)?  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner(s).  

8.  The RO should review any additional 
evidence and readjudicate the claim of 
entitlement to service connection for a 
low back disability under appropriate 
laws and regulations, including the 
Veterans Claims Assistance Act of 2000.  

To the extent the benefit sought is not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



